

EXHIBIT 10.2


ESSEX PROPERTY TRUST, INC.

2018 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR EQUITY AWARD
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD
Grantee’s Name and Address
 
 
 
 
 
 
 
 



You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2018 Stock Award and Incentive
Compensation Plan, as amended from time to time (the “Plan”) and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Notice.
Award Number:
 
 
 
 
 
Date of Award:
 
 
 
 
 
Exercise Price per Share:
$
 
 
 
 
Total Number of Shares Subject to the Option (the “Shares”):
 
 
 
 
 
Total Exercise Price:
$
 
 
 
 
Type of Option:
 
 
 
 
 
Expiration Date:
 
 
 
 
 

Post-Termination Exercise Period: Three (3) months following a termination of
the Grantee’s Continuous Service, subject to an extended Post-Termination
Exercise Period that may apply upon a termination of the Grantee’s Continuous
Service under the circumstances set forth in Sections 6, 7 or 8 of the Option
Agreement.
Vesting Schedule:
The Options shall be fully vested and exercisable as of the Date of Award,
provided that the Shares issued pursuant to the exercise of the Option shall be
subject to the restrictions on transfer set forth in Section 3 of the Option
Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.
 
Essex Property Trust, Inc.,
a Maryland corporation
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 



THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE OPTION AGREEMENT,
AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF,
AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS AND PROVISIONS HEREOF
AND THEREOF. THE GRANTEE HAS REVIEWED THIS NOTICE, THE PLAN AND THE OPTION
AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF
COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF
THIS NOTICE, THE PLAN AND THE OPTION AGREEMENT. THE GRANTEE HEREBY AGREES THAT
ALL QUESTIONS OF INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE
PLAN AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN
ACCORDANCE WITH SECTION 13 OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES
TO THE VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 14
OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON
ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.
Dated:
 
Signed:
 





2

--------------------------------------------------------------------------------





Award Number: ____
ESSEX PROPERTY TRUST, INC.
2018 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR EQUITY AWARD
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
1.Grant of Option. Essex Property Trust, Inc., a Maryland corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Non-Qualified Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”), subject to the terms and provisions of the
Notice, this Non-Qualified Stock Option Award Agreement (the “Option Agreement”)
and the Company’s 2018 Stock Award and Incentive Compensation Plan (the “Plan”),
as amended from time to time, all of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
The Option is intended to be treated as a Non-Qualified Stock Option and not
qualify as an Incentive Stock Option as defined in Section 422 of the Code.
2.Exercise of Option.
(a)
Right to Exercise.

(i)The Option shall be exercisable during its term in accordance with the
Vesting Schedule set out in the Notice and with the applicable provisions of the
Plan and this Option Agreement. The Option shall be subject to the provisions of
Section 11 of the Plan relating to the exercisability or termination of the
Option in the event of a Change in Control. The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator. In no event shall the
Company issue fractional Shares.
(ii)Any Shares issued upon exercise of the Option shall be subject to the
transfer restrictions set forth in Section 3(b), below.
(b)Method of Exercise. The Option shall be exercisable only by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price. The Option shall be deemed to be exercised
upon receipt by the Company of such notice accompanied by the Exercise Price,
which, to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 4(d), below.
(c)Taxes. The Grantee is advised to review with his or her own tax advisors the
Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the grant of the Option. The Grantee is relying
solely on such advisors and is not relying in any part on any statement or
representation of the Company or any of its agents. Neither the Company nor any
Related Entity shall be responsible for withholding any income tax, social




--------------------------------------------------------------------------------




security, unemployment, disability insurance or other tax obligations that
become legally due by the Grantee in connection with any aspect of the Option,
including the grant of the Option, vesting of the Option, or sale of the
underlying Shares (“Tax-Related Items”). The Grantee is solely responsible for
timely reporting all income derived from the Option on the Grantee’s personal
tax return and paying all Tax-Related Items, and shall indemnify the Company and
all Related Entities and hold them harmless from and against all claims,
damages, losses and expenses, including reasonable fees and expenses of
attorneys, relating to any obligation imposed by law on the Company or any
Related Entity to pay any Tax-Related Items.If the Company becomes obligated to
withhold any Tax-Related Items, prior to any relevant taxable or tax withholding
event, as applicable, the Grantee shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items. In this regard,
the Grantee hereby authorizes the Company or its agent, at the Company’s
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following methods:
(i)withholding from director fees or other cash compensation otherwise payable
to the Grantee by the Company or the Company’s employer (if different); and/or
(ii)following the expiration of the Transfer Restriction Period, withholding
from the proceeds of the sale of Shares acquired upon exercise of the Option,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization); and/or
(iii)following the expiration of the Transfer Restriction Period (as defined
below), withholding in Shares to be issued upon exercise of the Option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan.
The Grantee further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant or
vesting of the Option, the issuance of Shares under the Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) does not commit to and is
under no obligation to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.
3.Restrictions.
(a) Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.
(b)Transfer Restrictions. Notwithstanding anything in the Notice or this Option
Agreement or the vested status of the Option, any Shares that are issued
pursuant to the exercise of an Option may not be sold, transferred by gift,
pledged, hypothecated, or otherwise transferred or disposed of by the Grantee
(including withholding Shares issuable under the Option to satisfy tax
withholding obligations and the sale of Shares pursuant to a broker-assisted
“cashless exercise,” as contemplated under Section 4(d), below) during the
Transfer Restriction Period. Any attempt to transfer Shares in violation of this
Section 3(b) will be null and void and will be disregarded. “Transfer
Restriction Period” for purposes of this Option Agreement means the period
commencing on the Date of Award (as defined in the Notice) and ending on the
first anniversary thereof.


2

--------------------------------------------------------------------------------




(i)    Shares Issued During Transfer Restriction Period. Any Shares issued upon
exercise of the Option prior to the expiration of the Transfer Restriction
Period shall be registered in the Grantee’s name on the stock transfer books of
the Company and shall remain in the physical custody of the Company or its
designee at all times until the expiration of the Transfer Restriction Period
and all other terms and conditions in this Option Agreement have been satisfied.
Only whole Shares shall be issued.
(ii)    Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Option Agreement or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.
(iii)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Section 3, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
(iv)    Shareholder Rights. Subject to the restrictions set forth in the Plan
and this Option Agreement, Grantee shall possess all the rights and privileges
of a shareholder of the Company for all the Shares that are issued upon the
exercise of the Option while the Shares are subject to stop-transfer
instructions, or otherwise held by the Company or its designee, including the
right to vote and receive dividends with respect to the Shares.
4.Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Laws:
(a)
cash;

(b)
check;

(c)following the expiration of the Transfer Restriction Period, surrender of
Shares or delivery of a properly executed form of attestation of ownership of
Shares as the Administrator may require which have a Fair Market Value on the
date of surrender or attestation equal to the aggregate Exercise Price of the
Shares as to which the Option is being exercised; or
(d)following the expiration of the Transfer Restriction Period, payment through
a broker-dealer sale and remittance procedure pursuant to which the Grantee (i)
shall provide written instructions to a Company-designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate Exercise Price payable for
the purchased Shares and (ii) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.
5.Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may exercise the Option, but only
prior to the expiration of the Post-Termination Exercise Period set forth in the
Notice. In no event, however, shall the Option be exercised
later than the Expiration Date set forth in the Notice. In the event of the
Grantee’s change in status from Employee, Director or Consultant to any other
status of Employee, Director or Consultant, the Option shall remain in effect.
Except as provided in Sections 6, 7 and 8 below, if the Grantee does not
exercise the Option prior to the expiration of the Post-Termination Exercise
Period, the Option shall terminate.


3

--------------------------------------------------------------------------------




6.Retirement of Grantee. If the Grantee’s Continuous Service terminates at a
time when the Grantee’s combined age and years of Continuous Service is equal to
or greater than 68, then the Grantee may exercise the Option, but only prior to
the expiration of the period ending on the third anniversary of date the
Grantee’s Continuous Service terminates (but in no event later than the
Expiration Date). If the Grantee does not exercise the Option prior to the
expiration of the time specified herein, the Option shall terminate.
7.Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may exercise the
Option, but only prior to the expiration of twelve (12) months from the date the
Grantee’s Continuous Service terminates (and in no event later than the
Expiration Date). If the Grantee does not exercise the Option prior to the
expiration of the time specified herein, the Option shall terminate.
8.Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the person who acquired the right to exercise the Option
pursuant to Section 9 below may exercise the Option prior to the expiration of
twelve (12) months from the date of death (but in no event later than the
Expiration Date). If the Option is not exercised prior to the expiration of the
time specified herein, the Option shall terminate.
9.Transferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution; provided,
however, that the Option may be transferred during the lifetime of the Grantee
to the extent and in the manner authorized by the Administrator. Notwithstanding
the foregoing, the Grantee may designate one or more beneficiaries of the
Grantee’s Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8 above, may be exercised
(a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The Option may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Option shall be void and unenforceable against the Company or any Related
Entity. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.
10.Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.
11.Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan or this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and
governed by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.


4

--------------------------------------------------------------------------------




12.Conformity to Securities Laws. The Grantee acknowledges that the Plan and
this Option Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Shares are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by Applicable Law, the
Plan and this Option Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.
13.Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option Agreement
for construction or interpretation.
14.Administration and Interpretation. The grant of the Option, the vesting of
the Option and the issuance of Shares upon exercise of the option are subject
to, and shall be administered in accordance with, the provisions of the Plan, as
the same may be amended from time to time. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
15.Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 9 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 14 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
16.Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other part.
17.Adjustments. The number and type of Shares subject to the Option and exercise
price Option is subject to adjustment as provided in Section 10 of the Plan. The
Grantee shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Grantee.
18.NO GUARANTEE OF CONTINUED SERVICE. THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS OPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE
GRANTEE’S RIGHT OR THE STOCKHOLDERS’ RIGHT TO TERMINATE THE GRANTEE’S
RELATIONSHIP AS A DIRECTOR AT ANY TIME IN ACCORDANCE WITH THE COMPANY’S BYLAWS
AND APPLICABLE LAWS.


5

--------------------------------------------------------------------------------




19.Restrictions on Resale. The Grantee hereby agrees not to sell any Shares at a
time when Applicable Laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as the
Grantee’s Continuous Service continues and for such period of time after the
termination of the Grantee’s Continuous Service as the Company may specify.
20.Successors and Assigns. The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Option Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Option Agreement shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assign.
21.Severability. Should any provision of the Notice, the Plan or this Option
Agreement be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.
22.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
23.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
25.Amendments. The Company may amend this Option Agreement at any time, provided
that no such amendment shall be made without the Grantee’s consent if such
action would materially diminish any of the Grantee’s rights under this Option
Agreement. The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.
26.Counterparts. For the convenience of the parties and to facilitate execution,
this Option Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document.
27.Waiver. The Grantee acknowledges that a waiver by the Company of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement, or of any subsequent breach by
the Grantee or any other person.
END OF OPTION AGREEMENT


6

--------------------------------------------------------------------------------





ESSEX PROPERTY TRUST, INC.
2018 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR EQUITY AWARD
EXERCISE NOTICE
Essex Property Trust, Inc.
1100 Park Place, Suite 200
San Mateo, California 94403
Attention: Secretary
1.Exercise of Option. Effective as of today, ______________, ___ the undersigned
(the “Grantee”) hereby elects to exercise the Grantee’s option to purchase
___________ shares of the Common Stock (the “Shares”) of Essex Property Trust,
Inc. (the “Company”) under and pursuant to the Company’s 2018 Stock Award and
Incentive Compensation Plan, as amended from time to time, and the Non-Qualified
Stock Option Award Agreement (the “Option Agreement”) and Notice of
Non-Qualified Stock Option Award (the “Notice”) dated ______________, ________.
Unless otherwise defined herein, the terms defined in the Plan and the Option
Agreement shall have the same defined meanings in this Exercise Notice.
2.Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.
3.Transfer Restrictions. Any Shares that are issued pursuant to the exercise of
the Option shall be subject to the restrictions on transfer set forth in Section
3 of the Option Agreement during the Transfer Restriction Period.
4.Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. Subject to the restrictions
on transfer set forth in Section 3 of the Option Agreement, the Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
5.Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) of the Option Agreement.
6.Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice
7.Taxes. The Grantee agrees to satisfy all applicable federal, state and local
income and employment tax withholding obligations and, if applicable, herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.




--------------------------------------------------------------------------------




8.Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.
9.Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this Exercise Notice for
construction or interpretation.
10.Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
11.Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
12.Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown below beneath its signature, or to such other address as
such party may designate in writing from time to time to the other party.
13.Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Exercise Notice.
14.Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference, and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.
[Signature Page Follows]




2

--------------------------------------------------------------------------------




Submitted by:
 
Accepted by:
 
 
 
 
 
 
GRANTEE:
 
ESSEX PROPERTY TRUST, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
Address:
 
 
 
 
 
 
 
 
1100 PARK PLACE, SUITE 200
 
 
 
SAN MATEO, CALIFORNIA 94403
 
 
 
 
 
 





3